Hucke v Suffolk County Water Auth. (2014 NY Slip Op 05304)
Hucke v Suffolk County Water Auth.
2014 NY Slip Op 05304
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentWILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
PLUMMER E. LOTT
SHERI S. ROMAN, JJ.


[*1]Karl Hucke, et al., appellants, 
vSuffolk County Water Authority, respondent.
Sullivan Papain Block McGrath & Cannavo, P.C., New York, N.Y. (Stephen C. Glasser and Gabriel A. Arce-Yee of counsel), for appellants.
Baxter Smith & Shapiro, P.C., Hicksville, N.Y. (Dennis S. Heffernan of counsel), for respondent.
DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Molia, J.), dated October 31, 2012, which denied their motion for summary judgment on the issue of liability on the cause of action alleging a violation of Labor Law § 240(1).
ORDERED that the order is affirmed, with costs.
The plaintiffs failed to establish their prima facie entitlement to judgment as a matter of law on the issue of liability on the cause of action alleging a violation of Labor Law § 240(1) . Their submissions demonstrated the existence of triable issues of fact, including whether the injured plaintiff's fall was caused by the defendant's failure to provide guardrails on the scaffold he was using or, rather, by the sudden loss of consciousness that he experienced just before he fell (see Munford v Pressmad Corp ., 277 AD2d 135, 135). Accordingly, the Supreme Court properly denied the plaintiffs' motion for summary judgment on the issue of liability on the cause of action alleging a violation of Labor Law § 240(1).
MASTRO, J.P., CHAMBERS, LOTT and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court